Citation Nr: 0946223	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  05-34 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar 
spine disorder.

2.  Entitlement to service connection for a cervical spine 
disorder. 

2.  Entitlement to service connection a disorder of the 
digestive system.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1983 until April 
1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Phoenix, Arizona.


FINDINGS OF FACT

1.  Thoracolumbar spine disorder was not manifest in service 
and is not attributable to service.

2.  Cervical spine disorder was not manifest in service and 
is not attributable to service.

3.  Digestive system disorder is not attributable to service.


CONCLUSIONS OF LAW

1.  Thoracolumbar spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  Cervical spine disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

3.  Digestive system disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in January 2004 and March 2006 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claims were readjudicated with the issuance of a 
supplemental statement of the case in August 2009.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured and that such deficiency did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008).  Service treatment records have been obtained 
as have records of private treatment.  Furthermore, the 
Veteran was afforded aVA examinations in March and May 2008 
in which the examiners were provided the c-file for review, 
took down the Veteran's history, considered private medical 
evidence, and reached conclusions based on their examination 
that were consistent with the record.  The examinations are 
found to be adequate.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case.  
No further assistance to the appellant with the development 
of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is claiming entitlement to service connection for 
a thoracolumbar spine disorder, a cervical spine disorder, 
neck and digestive system.

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Where a chronic disease is shown in service, or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean, however, that any manifestation in service will 
necessarily permit service connection. Showing chronic 
disease in service requires a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

The Veteran claims that the claimed disorders are the result 
of his proximity to an explosion during active service.  As 
an initial matter, the Board notes that the Veteran has not 
alleged that the claimed disabilities were incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

Service treatment records reflect that in September 1986 he 
was the victim of an explosion of an "M4 document 
destroyer" at Marienfelde Radar Station in Berlin, Germany.  
He sustained multiple abrasions and superficial burns.  The 
Veteran spent one night in a hospital.  His diagnoses upon 
discharge were abrasions, multiple, of the head and 
extremities, and burns, chemical, multiple and superficial of 
the lower extremities.  A copy of a contemporary newspaper 
account has been associated with the record which 
corroborates these events.  

Statements from the Veteran and a fellow service member, 
J.D., confirm that the Veteran was involved in an accident in 
Germany in 1986.  The Board does not contest this fact.  
However, the mere fact that the accidence occurred does not 
indicate that the Veteran's claimed disorders are related to 
it or active service.  In addressing the issues before us, 
the Board has considered all statements offered by the 
Veteran in support of his claim.  The Board accepts that the 
Veteran was involved, as claimed, in an explosion-related 
accident during service.

a. Cervical and Thoracolumbar Spine Disorders

As indicated, the Veteran's service treatment records reflect 
that in September 1986 he was the victim of an explosion and 
he was diagnosed with multiple abrasions of the head and 
extremities as well as multiple and superficial chemical 
burns of the lower extremities.  The Veteran did not express 
complaints with regard to his back or neck and no symptoms 
associated with these were noted.  The Veteran elected not to 
undergo a separation examination.

Following separation in April 1987, the record the Veteran 
reported (during a private examination in April 1994) that a 
stud wall fell on him, in June 1987, knocking him into a 
squatting position on the floor causing some low-back 
distress.  In October 1988, the Veteran complained of a stiff 
neck since that morning. There had been no recent trauma and 
the impression was cervical strain.  In 1991 he sought 
treatment for low back and neck soreness. 

The Veteran was involved in a motor vehicle accident in June 
1993 which resulted in neck, mid-back and low back pain and 
caused an acute cervical sprain, cervical segmental 
dysfunction, an acute thoracic sprain, an acute lumbar sprain 
and an acute lumbosacral sprain.  In April 1994 the Veteran 
complained of a stiff nick, mid-back tingling and low back 
ache, all primarily on the right side.

In December 2000, the Veteran was evaluated on complaints of 
a dull ache and tightness in his neck.  He also complained 
that his low back was frequently achy with occasional 
numbness in the toes.  He had experienced a flare-up episode 
one week prior but reported experiencing similar symptoms 
since 1990.  One month later, in January 2001, the Veteran 
reported that following the 1986 accident, he "had done 
okay" until 1988 when he awoke to find he could not move his 
neck.  On examination the Veteran had no evidence of active 
synovitis and full range of motion of all joints except for 
the right hip.  The impression was of chronic neck and back 
pain and likely fibromyalgia.

In February 2004, the Veteran reported to D.O. that he had 
chronic pain from his neck to mid-back which first began in 
1986.  D.O. stated that the nature of Veteran's chronic 
strains of his right shoulder girdle musculature, right hip  
musculature, and chronic psoas strain indicated that they 
were the result of musculoskeletal injuries from the 1986 
explosion.  

In a June 2005 written statement, S.J., indicated that he 
first treated the Veteran in March 2004 for chronic neck and 
back pain and digestive problems.  He stated that they began 
in September 1986 as a result of an explosion.  In 1994, the 
Veteran had a neurological examination, which showed an 
imbalance in the functioning of his thalamus and cerebellum.  
His pattern of neurological disturbance appeared to be very 
consistent with the traumatic events during service.

At a VA examination in March 2008, the Veteran told the 
examiner that he first experienced a stiff neck and back pain 
in 1987.  He reported current symptoms of neck pain and back 
pain radiating to the right side lower extremities with 
weekly flair-ups.  Following a physical examination, the 
Veteran was diagnosed with cervical and thoracic-lumbar spine 
strains.  The examiner determined that neither of these 
disorders were caused by or related to service.  In both 
cases, the examiner noted that onset of symptomatology was 
too distant from the 1986 explosion to be related to the 
accident.

In a statement submitted by the Veteran in November 2003, he 
indicated that he developed neck pain following the 1986 
explosion, during active service.  He said that he continued 
to experience pain up to the time he went to a hospital 1988 
seeking treatment.  He further indicated that he experienced 
mid to low back pain as a result of the explosion.  The 
Veteran stated that his symptoms have been continuous since 
their onset.  Finally, the Board notes that the Veteran 
claimed that no medical examination was offered to him at 
separation.

A letter from a family member, M.L. in April 2006, indicates 
that the Veteran wrote to M.L. in 1986 describing the nature 
of the explosion.   She also stated that the Veteran sought 
treatment from a C.W. following service.  Attempts made to 
acquire records of C.W. have been unsuccessful.  M.L. noted 
that over the preceding ten years she has witnessed the 
Veteran's symptoms, especially weight loss and depression, 
become worse.

In considering the lay and medical history the Board notes 
that the Veteran is competent to give evidence about what he 
experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Similarly, the 
U.S. Court of Appeals for Veterans Claims has held that when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, neck and back pain are capable of lay 
observation and thus the Veteran's statements constitute 
competent evidence.  The Board must now consider the 
credibility of such evidence.  Again, service treatment 
records do not reflect in-service complaints referable to the 
neck or back.  In records from the Veteran's post-service 
treatment, he gives inconsistent accounts of his history of 
pain.  In October 1988, the Veteran indicated that neck 
stiffness had begun only that morning, while in April 1993 he 
stated that neck and back pain had begun in January 1993.  
However, in April 1994 the Veteran reported seeing a 
chiropractor in January 1991 who treated soreness in his low-
back and neck.  He also indicated that back pain started 
after a 1987 construction accident.  In December 2000 the 
Veteran endorsed weekly symptoms to dating 1990.  Finally in 
February 2004 he reported chronic neck and back pain first 
began in 1986.  Furthermore the Board notes that in spite of 
claiming that he was not offered a separation examination a 
document signed by the Veteran in September 1986 indicates 
that the Veteran was offered such an examination but elected 
to decline it.  Given these inconsistencies, the Board finds 
the Veteran to be a poor historian and thus claims of in-
service onset and continuous symptomatology are of limited 
probative value.  

In this case the Board is presented with competing competent 
evidence regarding the etiology of the Veteran's neck and 
back disorders.  In considering the evidence, it is noted 
that the Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  Additionally, the Board may appropriately favor the 
opinion of one competent medical authority over another. See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).

Here the opinion offered by the VA examiner in March 2008 is 
found to be of more probative value than those offered by 
D.O. in February 2004 or S.J. in June 2005.  In so finding, 
the Board notes that the VA examiner had access to the 
Veteran's service treatment records and claims file, and 
considered the Veteran's documented history of treatment.  In 
contrast, private opinions of did not indicate that service 
treatment records or other information, outside what was 
reported by the Veteran, was reviewed in reaching 
conclusions.  Such conclusions, based on reported history 
from the Veteran who, as the record shows, is a poor 
historian, are of little probative value.  In sum, a medical 
opinion based upon an inaccurate history is equally in 
accurate.

We find that the more probative evidence consists of the 
initial post-service treatment records.  Those records, 
provided for initial treatment purposes, establish a complete 
timeline to include pre-service, service and post-service 
histories.  Although the explosion was noted, neither back 
nor cervical complaints were related, by the appellant, to 
the in-service event.  More specifically, he dated his low 
back soreness to a post-service construction accident.  We 
find that his April 1994 statements were the most accurate as 
they were closer in time to the incidents; that he was 
seeking treatment; and that his reporting was a statement 
against interest made long before any claims for benefits had 
been made.

To the extent that he reports that he had noted back and neck 
pain during service and that such continued, we find that he 
has been an inconsistent historian, that his more recent 
statements are inconsistent with his prior reporting of 
history and that he is not credible.  We find that neither 
chronicity nor continuity are established.  Savage v. Gober, 
10 Vet. App. 488 (1997).

In conclusion, the preponderance of the evidence is against 
these claims, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

b.  Digestive System Disorder

In April 1984 the Veteran complained of loss of appetite and 
the assessment was of a probable viral syndrome.  In February 
1986, the Veteran reported with stomach aches.  The 
assessment was viral syndrome with early gastritis.  As 
indicated above, the record shows that the Veteran was the 
victim of an explosion in September 1986.  On hospitalization 
he did not complain of symptoms relating to the digestive 
system and no such symptoms were noted.  The Veteran elected 
not to undergo a separation examination.

Following separation, the Veteran complained of digestive 
problems in January 1993 which had their onset that same 
month.  The Veteran attributed these problems to misalignment 
of the spine.  He was treated nutritionally for excessive gut 
permeability and diminished liver function.

In April 1994, the Veteran described a four week history of 
gastrointestinal distress and stomach ache.  Symptoms began 
with diarrhea and abdominal cramps.  He also indicated that 
in September 1993 he had been diagnosed with "leaky gut."  
The Veteran indicated that the distress was managed through 
dietary restriction, enzymes and diet supplements.  Records 
from September 1994 and September 1998 indicate that the 
Veteran continued to have digestive problems 

In December 2000, the Veteran complained of nausea.  He 
endorsed irregular bowel habits, periods of loss of appetite 
and general fatigue.  Blood tests in January 2001 showed 
normal basic metabolic profile, normal thyroid-stimulating 
hormone and normal complete blood count.

In March 2001 the Veteran presented with a ten year history 
of digestive problems including gas, constipation, and 
diarrhea.  He denied nausea and vomiting.  It was noted that 
the Veteran's weight had dropped from 165 pounds in 1989 to 
112 pounds in 2001.  It was speculated that the Veteran may 
have occult lower gastrointestinal malignancy, or that he had 
anorexia nervosa.  A colonoscopy showed two small polyps and 
the treating physician was able to rule out malabsorption.  A 
workup for celiac sprue and antiendomysial was unremarkable.  
Concern that the Veteran had true anorexia nervosa was once 
again expressed.

A report of VA examination in May 2008 indicated that the 
Veteran complained of gas and bloating, especially with 
certain foods including diary and wheat.  These symptoms are 
sometimes accompanied by nausea and vomiting.  The Veteran's 
weight was 141 pounds.  A lactose tolerance test was positive 
for lactase deficiency, explaining his reported bloating and 
gassing after eating diary products.  After a physical 
examination, the examiner determined that the Veteran's only 
gastrointestinal disorder was lactose intolerance.  He opined 
that lactose intolerance was not related to military service.  
He also indicated that although the Veteran complained of 
stomach aches in February 1986, the examiner currently saw 
"no evidence of any sequelae from this brief viral illness 
and . . . no evidence of any gastrointestinal condition or 
injury related to the [Veteran's] exposure to a blast 
explosion while in the service."

An April 2006 statement from a member of the Veteran's 
family, M.L., indicated a ten year history of restricted diet 
and weight loss.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service treatment can be 
considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the digestive problems are capable of 
lay observation and thus the Veteran's statements relating to 
symptomatology constitute competent evidence.  Even if we 
assume the credibility of the Veteran's statements, the 
record does not show post-service complaints referable to the 
digestive system until 1993 when the Veteran endorsed a 
January 1993 onset of symptomatology.  M.L.'s 2006 statement 
indicated a ten year history, hence dating to 1996.  A review 
of the record shows that the Veteran himself admits that his 
digestive disorder began after service and the competent 
medical evidence states that it is not related to service.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for thoracolumbar spine disorder is 
denied.

Service connection for a cervical spine disorder is denied.

Service connection for a disorder of the digestive system is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


